FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of February Research In Motion Limited (Translation of registrant’s name into English) 295 Phillip Street, Waterloo, Ontario, Canada N2L 3W8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b) : 82- DOCUMENT INDEX Document Page No. 1. BlackBerry Announces Two New Board Directors 4 Document 1 February 7, 2013 FOR IMMEDIATE RELEASE BlackBerry Announces Two New Board Directors WATERLOO, ONTARIO BlackBerry(R) (NASDAQ:BBRY)(TSX:BB) today announced it has appointed two new Directors to the Company's Board of Directors - Richard "Dick" Lynch, retired Executive Vice President of Verizon Communications Inc. and Bert Nordberg, former Chief Executive Officer of Sony Ericsson Mobile Communications. Commenting on their appointment, Board Chair Barbara Stymiest said, "We are very pleased to add the talent and industry knowledge of these two respected executives to our Board. We are looking forward to their contributions as we continue to drive for long-term shareholder value and seek opportunities to leverage the extraordinary BlackBerry 10 platform launched last week." With the additions of Mr. Lynch and Mr. Nordberg, the Company's board of directors now consists of 12 members, of which 10 are independent members including an independent chair. Richard "Dick" Lynch is president of FB Associates, LLC, which provides advisory and consulting services at the intersection of technology, marketing, and business operations. Prior to his current roles, Lynch had been the EVP & Chief Technology Officer for Verizon Communications Inc. since 2007 and the EVP & CTO of Verizon Wireless and its predecessors since 1990. Lynch is a Fellow of The Institute of Electrical and Electronic Engineers (IEEE). He has sat on the boards of numerous industry organizations including the GSM Association (GSMA), the CDMA Development Group (CDG), and as a member of the Federal Communications Commission Technical Advisory Committee (TAC) and Communications Security Reliability and Interoperability Council (CSRIC). Lynch has also been honored with the President's Award by the Cellular Telecommunications and Internet Association (CTIA), and been inducted into the Wireless History Foundation's Hall of Fame. Lynch currently serves on the boards of TranSwitch Corporation where he is chairman and Ruckus Wireless. Lynch is a graduate of Lowell Technological Institute (now University of Massachusetts) where he received bachelors and masters degrees in electrical engineering (1970 and 1972 respectively). He has also completed post graduate work at the Wharton School of the University of Pennsylvania and the Johnson School of Management at Cornell University. Bert Nordberg is Chairman of Vestas Wind Systems, A/S (Denmark) and director on the Board of Svenska Cellulosa Aktiebolaget (SCA) (Sweden). Additionally, Mr. Nordberg serves as director on the Board of Kcell Joint Stock Company (Kazakhstan) and as a representative for the Chamber of Commerce & Industry of Southern Sweden and as a Member of the Hewlett Packard Communications, Media & Entertainment Board of Industry Advisors (USA). Mr. Nordberg was Chairman of Sony Mobile from May-December 2012. He was President & CEO of Sony Ericsson from October 2009-May 2012. While at Ericsson, Mr. Nordberg held many senior positions including Executive Vice President, Ericsson Group and Head of Ericsson Silicon Valley, based in California, USA. Mr. Nordberg received degrees in Electronic Engineering from Malmo Tekniska Laroverk in 1978 and as Engineer in the Swedish Marines from Berga, Sweden, in 1980. He has complemented these degrees with courses in International Management and Marketing and Finance at INSEAD University, France. About BlackBerry A global leader in wireless innovation, BlackBerry(R) revolutionized the mobile industry when it was introduced in 1999. Today, BlackBerry aims to inspire the success of our millions of customers around the world by continuously pushing the boundaries of mobile experiences. Founded in 1984 and based in Waterloo, Ontario, BlackBerry operates offices in North America, Europe, Asia Pacific and Latin America. Research In Motion announced that effective January 30, 2013, the Company would operate around the world under the iconic name BlackBerry. The legal name of the company has not changed, but the Company will do business as BlackBerry until shareholders vote for the official change at the Company's Annual General Meeting later in 2013. Effective Monday, February 4, 2013, the Company commenced trading under its new ticker symbols "BB" on the Toronto Stock Exchange and "BBRY" on the NASDAQ. For more information, visit www.blackberry.com. Media Contact: BlackBerry Media Relations +1 519 597-7273 mediarelations@rim.com Investor Contact: BlackBerry Investor Relations +1-519-888-7465 investor_relations@rim.com ### Forward-looking statements in this news release are made pursuant to the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. When used herein, words such as "expect", "anticipate", "estimate", "may", "will", "should", "intend," "believe", and similar expressions, are intended to identify forward-looking statements. Forward-looking statements are based on estimates and assumptions made by RIM in light of its experience and its perception of historical trends, current conditions and expected future developments, as well as other factors that RIM believes are appropriate in the circumstances. Many factors could cause RIM's actual results, performance or achievements to differ materially from those expressed or implied by the forward-looking statements, including those described in the "Risk Factors" section of RIM's Annual Information Form, which is included in its Annual Report on Form 40-F (copies of which filings may be obtained at www.sedar.com or www.sec.gov). These factors should be considered carefully, and readers should not place undue reliance on RIM's forward-looking statements. RIM has no intention and undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. BlackBerry, RIM, Research In Motion and related trademarks, names and logos are the property of Research In Motion Limited and are registered and/or used in the U.S. and countries around the world. All other brands, names and marks are the property of their respective owners. RIM is not responsible for any third party products or services. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Research In Motion Limited (Registrant) Date: February 7, 2013 By: /s/Brian Bidulka (Signature) Brian Bidulka Chief Financial Officer
